Walicee., J.,
concurring: I concur fully in tbe opinion of tbe Court, as delivered by Justice Allen, and it has bad my unhesitating assent from tbe beginning. He has stated tbe facts of tbe case, as I understand them, with such literal excerpts from tbe testimony as were necessary to show tbe exact situation when tbe boy was injured. It may, under certain circumstances, be negligent to employ, in a dangerous occupation, a boy of tender years, and without sufficient experience and intelligence to understand and avoid tbe danger; but, however this may be, tbe question is not even remotely involved in this case, and tbe decision proceeds upon tbe facts of tbe ease, as disclosed by tbe undisputed evidence, and not upon any hypothetical matter. Tbe youth of tbe child and tbe danger must, *132in any possible view of tbe question of negligence, baye been, not only tbe cause, but tbe proximate cause of tbe injury, and there is nothing in this record that, in my judgment, tends to present any such case. Tbe boy was riding on tbe stirrup of tbe moving car for bis own amusement and diversion, and not in tbe discharge of any duly as messenger, or in tbe course of bis employment as such. Not only this, but it appears that bis companions and playmates, who were of bis own age, warned him not to ride on tbe car; so that be was not too young to be unaware of tbe danger, even if be bad been in tbe line of bis employment, and, in tbe absence of a statute making it unlawful to employ a boy of bis age in such business, it would have been a question for tbe jury to determine, upon tbe evidence, tbe degree of bis intelligence and bis capacity to know and understand tbe risk, even if tbe question of negligence bad been in any way involved in tbe case. It is clear that tbe mere fact of bis employment, coupled with bis youth, does not show actionable negligence, even though tbe extreme view of tbe law be adopted, unless tbe injury can be referred to those facts as its proximate cause; and this, we see, cannot be done. He was not carrying a message, but playing, and tbe company is no more liable for bis injury than if be bad been hurt while engaged in any other sport or pastime. His being under age is, therefore, an irrelevant matter, as it did not cause tbe injury. This is a case where there has been a loss without an injury (damnum absque injuña). Tbe railway company is no more liable to tbe plaintiff than if tbe boy bad not been in its employ, but was injured while engaged in some sport or play, such as shinney or baseball. There is an entire lack of cause and effect. If a man or boy is hurt, he is not entitled to recover, even of a railway company, because be was employed by it, unless tbe injury was brought about by some neglect of duty to him on tbe part of tbe company. Tbe latter must have owed him a duty and failed to perform it, thereby causing tbe injury. But there is no such case here, and none that bears any resemblance to it. Tbe boy was hurt by accident resulting from bis own daring, for which tbe railway company is in no way responsible. We sympathize with tbe *133plaintiff, but in deciding bis case we must not be influenced by our feelings. It is not a matter of sentiment, but a question of law to be solved by tbe consideration alone of tbe cold and unyielding facts of tbe case. It is tbe safe and only rule, when making a decision, never to lose sight of tbe facts, but to keep tbem steadily and constantly before us, for whatever is outside of tbe facts is also outside of tbe law of tbe case, which consequently becomes a mere abstraction.